EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 11-18 directed to Group II non-elected without traverse.  Accordingly, claims 11-18 have been cancelled.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 6 claim (see claim 1)
A method of actuating a brake system, the method comprising:
actuating a motor 11419, the motor operatively engaged with a cam rod 11402;
actuating a cam rod upon actuation of the motor 11419; disengaging a first caliper 11406 from a first peripheral edge of a first brake rotor 11426 upon actuation of the cam rod such that the first brake rotor can freely rotate upon the disengaging; and disengaging a second caliper 11404 from a second peripheral edge of a second brake rotor 11428 upon actuation of the cam rod such that the second brake rotor 11428 can freely rotate upon the disengaging.
The prior art of record does not teach, alone or in combination, a method of actuating the brake structure including a motor, first and second brake calipers, a cam rod, and first and second brake rotors as claimed in claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



1/10/22